 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ALVON SURRELL, SR.,                                No. 2:20-cv-00368-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT BURTON,
15                       Defendant.
16

17          Plaintiff Alvon Surrell, Sr. (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 28, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 45.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26          A further review of the docket reveals that Plaintiff filed a second Motion for a Temporary

27   Restraining Order on April 20, 2021. (ECF No. 58.) The allegations in this motion involve non-

28   parties at a different prison and are therefore not relevant to the current proceeding. To the extent
                                                        1
 1   Plaintiff attempts to connect these non-parties to the only Defendant in this action through
 2   multiple and overlapping conspiracies, Plaintiff’s motion is unavailing because this case is not
 3   proceeding on any purported conspiracy claim. Furthermore, Plaintiff was specifically advised
 4   that a temporary restraining order is not an available remedy against non-parties, nor may it be
 5   used to obtain a specific housing assignment while incarcerated. (See ECF No. 45 at 3 (citing
 6   Meachum v. Fano, 427 U.S. 215 (1976); Rizzo v. Dawson, 778 F.2d 527, 530 (9th Cir. 1985)).)
 7   Rather than contest these legal conclusions by filing objections to the Findings and
 8   Recommendations, Plaintiff filed a repetitious and frivolous motion requesting, in part, that he be
 9   transferred to either a specific institutional housing unit or a residential program in San Francisco.
10   (ECF No. 58 at 4, 7.)
11           The Court finds Plaintiff’s filing of multiple consecutive motions is an abuse of the
12   judicial process and, as a result, hereby STRIKES the second motion from the docket.1 See
13   Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir. 1986) (emphasizing that
14   district courts have the inherent power to control their dockets). Moreover, peppering the Court
15   with motions that are unrelated to the pending matter in an effort to secure a prison transfer is an
16   abusive litigation tactic.
17           In light of Plaintiff’s conduct, the Court shall limit Plaintiff to filing one motion at a time.
18   No additional motions shall be filed by Plaintiff until the Court has ruled on the pending motion.
19   Plaintiff’s failure to comply with this Order shall result in any improperly filed pleadings being
20   stricken from the docket and sanctions being imposed upon Plaintiff. See Fed. R. Civ. P. 11
21   (allowing sanctions to be imposed for the filing of a pleading that is frivolous, legally
22   unreasonable, lacking in a factual foundation, or brought for an improper purpose); see also
23

24   1       Since the allegations in the motion do not relate to the Defendant in this case, Plaintiff
     may file the motion in a new civil suit after properly exhausting his administrative remedies. See
25   42 U.S.C. § 1997e(a) (stating that “[n]o action shall be brought with respect to prison conditions
26   under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,
     prison, or other correctional facility until such administrative remedies as are available are
27   exhausted.”). Furthermore, since the majority of the allegations in this motion concern events
     that occurred at Centinela State Prison located in Imperial County, California, venue for any such
28   action is proper in the Southern District of California.
                                                         2
 1   Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994) (explaining the standard for applying Rule
 2   11 sanctions to a pro se party).
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The Findings and Recommendations filed January 28, 2021 (ECF No. 45), are
 5   ADOPTED IN FULL;
 6          2. Plaintiff’s Motion for an Emergency Injunction (ECF No. 32) is DENIED;
 7          3. Plaintiff’s second Motion for a Temporary Restraining Order (ECF No. 58) is
 8   STRICKEN from the docket for the reasons indicated herein;
 9          4. In light of Plaintiff’s filing of multiple duplicative motions, Plaintiff shall be limited to
10   filing one motion at a time. No additional motions shall be filed by Plaintiff until the Court has
11   ruled on the pending motion; and
12          5. Failure to comply with this Order shall result in any improperly filed pleading being
13   stricken from the docket and sanctions being imposed upon Plaintiff for his failure to comply with
14   a Court Order.
15          IT IS SO ORDERED.
16   DATED: May 17, 2021
17

18                                                               Troy L. Nunley
                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                        3
